JUDGMENT
Opinion for the Court by Circuit Judge Rogers.
This cause came to be heard on the record of the United States District Court for the District of Columbia and was argued by counsel. The matter was reconsidered, s/m spcmte, by the panel after the filing of a petition for rehearing en banc and the response. On consideration thereof, it is
ORDERED that the opinion and judgment issued August 2, 2016, be vacated. It is
FURTHER ORDERED and ADJUDGED that the judgment of the District Court appealed from in this cause be reversed and the case be remanded for further proceedings, in accordance with the opinion issued herein this date.
Opinion concurring in the judgment by Circuit Judge Henderson.
Concurring Opinion by Circuit Judge Rogers.
Concurring Opinion by Circuit Judge Kavanaugh.